BOND, J.
(concurring) —I fully concur in the opinion of our Brother Walker, that the hypothesis that a valid law would grow out of a judicial maiming of the act under review hy cutting off its proviso, would lead to a countless host of absurdities when other acts pertinent to the duties of an assessor are considered.
I also feel that the conclusion in the opinion written by me has been strengthened by the demonstration of his. I do not, however, concede, even for argument, that a dismembered act of the Legislature can become a valid law — as to subjects or objects excluded in the original— after the session of the Legislature is ended.